Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100644 Page 1 of 23




  1   Juanita R. Brooks, SBN 75934, brooks@fr.com
      Seth M. Sproul, SBN 217711, sproul@fr.com
  2
      Fish & Richardson P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4
      Phone: 858-678-5070 / Fax: 858-678-5099
  5
      Ruffin B. Cordell, DC Bar No. 445801, pro hac vice, cordell@fr.com
  6
      Lauren A. Degnan, DC Bar No. 452421, pro hac vice, degnan@fr.com
  7   Fish & Richardson P.C.
      1000 Maine Avenue, S.W., Suite 1000
  8
      Washington, D.C. 20024
  9   Phone: 202-783-5070 / Fax: 202-783-2331
 10
      William A. Isaacson, DC Bar No. 414788, pro hac vice, wisaacson@bsfllp.com
 11   Karen L. Dunn, DC Bar No. 1002520, pro hac vice, kdunn@bsfllp.com
      Boies Schiller Flexner LLP
 12
      1401 New York Avenue, N.W.
 13   Washington, DC 20005
      Phone: 202-237-2727 / Fax: 202-237-6131
 14
 15   Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
      (Counsel for the CMs and Additional Counsel listed below Signature Line)
 16
 17                        UNITED STATES DISTRICT COURT
 18                      SOUTHERN DISTRICT OF CALIFORNIA
 19
      IN RE:                               Case No. 3:17-CV-00108-GPC-MDD
 20
      QUALCOMM LITIGATION,                 [Consolidated with
 21
                                           Case No. 3:17-CV-01010-GPC-MDD]
 22
 23                                        APPLE INC.’S AND THE CONTRACT
                                           MANUFACTURERS’ SUMMARY AND
 24                                        CROSS-REFERENCE TABLE OF
 25                                        AGREED-UPON AND DISPUTED JURY
                                           INSTRUCTIONS
 26
                                           Judge:   Hon. Gonzalo P. Curiel
 27
 28

                                                    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100645 Page 2 of 23




  1         Apple Inc. (“Apple”), FIH Mobile Ltd. and Hon Hai Precision Industry Co.,
  2   Ltd., (together, “Foxconn”), Pegatron Corporation, Wistron Corporation, and
  3   Compal Electronics, Inc. (collectively, “the CMs”) hereby submit a summary table
  4   of Apple and the CMs’ proposed jury instructions, in the order Apple and the CMs
  5   intend for them to be read to the jury, along with an indication as to whether
  6   Qualcomm Incorporated (“Qualcomm”) agrees to the instruction and, where it
  7   disagrees, a cross-reference to the corresponding Qualcomm instruction, if any.1
  8         Apple and the CMs intended to include a summary in the February 23, 2019
  9   filing, but Qualcomm objected. Apple and the CMs then asked Qualcomm if it
 10   would like to submit a joint filing this week where Qualcomm could submit its own
 11   table. Qualcomm refused, preferring to delay any such table until March 14, 2019,
 12   when the parties have agreed to submit amended joint jury instructions in the event
 13   that, through further discussions, the parties are able to reduce the number of
 14   disputed instructions. Because Apple and the CMs believe that this summary may
 15   benefit the Court prior to March 14, 2019, they hereby submit the summary without
 16   Qualcomm’s participation. In the event that the parties agree on additional
 17   instructions, Apple and the CMs will update the summary or, if Qualcomm opts to
 18   join in submitting a summary, will submit a joint summary.2
 19
                  Apple & the CMs’                       QC’s Corresponding
 20             Proposed Instructions                  Proposed Instruction(s)
 21                                Preliminary Instructions
 22    Joint proposed instruction no. 1:                       Agreed
       duty of jury
 23
 24    Apple & CMs’ proposed instruction no.       Qualcomm’s requested preliminary
       1: claims and defenses                      instruction no. 1: claims and defenses
 25
 26
       1
 27       Apple and the CMs have also included any Qualcomm proposed instructions for
      which there is no corresponding proposed instruction by Apple and the CMs.
        2
 28       Apple and the CMs will not object if Qualcomm chooses to file its own separate
      table.
                                             1    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100646 Page 3 of 23



                  Apple & the CMs’                      QC’s Corresponding
  1            Proposed Instructions                   Proposed Instruction(s)
  2   Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
      2: patents, patent exhaustion, and
  3   FRAND
  4   Joint proposed instruction no. 2:                          Agreed
  5   burden of proof—preponderance of the
      evidence
  6
      Joint proposed instruction no. 3:                          Agreed
  7   burden of proof—clear and convincing
  8   evidence

  9   Joint proposed instruction no. 4:                          Agreed
      two or more parties—different legal
 10   rights
 11   Joint proposed instruction no. 5:                          Agreed
 12   what is evidence
 13   Joint proposed instruction no. 6:                          Agreed
      what is not evidence
 14
 15   Joint proposed instruction no. 7:                          Agreed
      direct and circumstantial evidence
 16
      Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
 17   3: affirmative defenses are not evidence   instruction no. 65: affirmative defenses
 18                                              are not evidence

 19   Joint proposed instruction no. 8:                          Agreed
      ruling on objections
 20
      Joint proposed instruction no. 9:                          Agreed
 21   credibility of witnesses
 22
      Joint proposed instruction no. 10:                         Agreed
 23   expert opinion
 24   Joint proposed instruction no. 11:                         Agreed
 25   conduct of the jury

 26   Joint proposed instruction no. 12:                         Agreed
      taking notes
 27
 28   Joint proposed instruction no. 13:                         Agreed
      bench conferences and recesses
                                            2    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100647 Page 4 of 23



                Apple & the CMs’                        QC’s Corresponding
  1            Proposed Instructions                   Proposed Instruction(s)
  2
      Joint proposed instruction no. 14:                       Agreed
  3   outline of trial
  4   Joint proposed instruction no. 15:                       Agreed
  5   stipulations of fact

  6
  7                               Instructions During Trial
      Joint proposed instruction no. 16:                       Agreed
  8   deposition in lieu of live testimony
  9
      Joint proposed Instruction no. 17:                       Agreed
 10   foreign language testimony
 11   Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
 12   4: use of interpreters

 13   Joint proposed instruction no. 18:                       Agreed
      use of interrogatories
 14
 15   Joint proposed instruction no. 19:                       Agreed
      use of requests for admission
 16
 17                                   Final Instructions
 18   Joint proposed instruction no. 20:                       Agreed
      duty of jury
 19
      Joint proposed instruction no. 21:                       Agreed
 20   burden of proof—preponderance of the
 21   evidence

 22   Joint proposed instruction no. 22:                       Agreed
      burden of proof—clear and convincing
 23   evidence
 24   Joint proposed instruction no. 23:                       Agreed
 25   two or more parties—different legal
      rights
 26
      Joint proposed instruction no. 24:                       Agreed
 27   what is evidence
 28
      Joint proposed instruction no. 25:                       Agreed
                                             3   Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100648 Page 5 of 23



                 Apple & the CMs’                       QC’s Corresponding
  1            Proposed Instructions                   Proposed Instruction(s)
  2   what is not evidence
  3   Joint proposed instruction no. 26                         Agreed
      direct and circumstantial evidence
  4
  5   Joint proposed instruction no. 27:                        Agreed
      credibility of witnesses
  6
      Joint proposed instruction no. 28:                        Agreed
  7   impeachment evidence—witness
  8
      Joint proposed instruction no. 29:                        Agreed
  9   expert opinion
 10   Joint proposed instruction no. 30:                        Agreed
      charts and summaries not received in
 11   evidence
 12
      Joint proposed instruction no. 31:                        Agreed
 13   charts and summaries in evidence
 14   Joint proposed instruction no. 32:                        Agreed
 15   bench conferences and recesses

 16   Joint proposed instruction no. 33:                        Agreed
      duty to deliberate
 17
 18   Joint proposed instruction no. 34:                        Agreed
      consideration of evidence—conduct of
 19   the jury
 20   Joint proposed instruction no. 35:                        Agreed
 21   communication with court

 22   Joint proposed instruction no. 36:                        Agreed
      return of verdict
 23
      Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 24   5: explanation of patent terms
 25
      Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
 26   6: patents                                 instruction no. 2: patents—general—
                                                 introduction
 27
 28
                                             4   Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100649 Page 6 of 23



                  Apple & the CMs’                          QC’s Corresponding
  1            Proposed Instructions                       Proposed Instruction(s)
  2    Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
       7: patent exhaustion                        instruction no. 4: patents—general—
  3                                                exhaustion
  4    Apple & CMs’ proposed instruction no.           Qualcomm omits this instruction
  5    8: standard-setting organization (SSO)

  6    Apple & CMs’ proposed instruction no.           Qualcomm omits this instruction
       9: third party beneficiaries
  7
  8    Apple & CMs’ proposed instruction no.           Qualcomm omits this instruction
       10: introduction to claims and
  9    affirmative defenses
 10    Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
       11: Apple’s Count LXII; CMs’ Counts I- instruction no. 29: patents—general—
 11    III (patents—relation to antitrust laws)3 relation to antitrust law
 12
       Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
 13    12: Apple’s Count LXII; CMs’ Count I        instruction no. 46: Section 2 of the
       (monopolization—elements)                   Sherman Act—monopolization—
 14                                                general—elements.
 15
       Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
 16    13: Apple’s Count LXII; CMs’ Count I        instruction no. 47: Section 2 of the
       (monopolization—existence of                Sherman Act—monopolization—
 17    monopoly power—defined)                     monopoly power defined
 18
       Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
 19    14: Apple’s Count LXII; CMs’ Count I        instruction no. 48: Section 2 of the
       (monopolization—relevant market—            Sherman Act—monopolization—
 20    general)                                    relevant market—general
 21    Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
 22    15: Apple’s Count LXII; CMs’ Count I        instruction no. 49: Section 2 of the
       3
 23      Apple and the CMs note that there is a discrepancy between Exhibits D and F
      with respect to Apple and the CMs’ proposed jury instructions Nos. 11 and 12.
 24   Specifically, in Exhibit D, the instructions reflect that Apple and the CMs’ Proposed
      Jury Instruction No. 11 is “Apple’s Count LXII; CMs’ Counts I-III (Patents—
 25   Relation to Antitrust Laws)” and Instruction No. 12 is “Apple’s Count LXII; CMs’
      Count I (Monopolization – Elements).” See Dkt. 884-4 at 41-46.
 26     In Exhibit F, the table of contents reflects this order, but in the contents of the
      instructions, Instructions 11 and 12 are reversed. See Dkt. 884-6 at 26-29. This
 27   chart reflects the order in which the instructions actually appear as they were filed in
      Exhibit F on February 22, 2019. The order of those instructions in Exhibit F will be
 28   corrected when Apple and the CMs file revised jury instructions on March 14, 2019.
                                              5     Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100650 Page 7 of 23



               Apple & the CMs’                          QC’s Corresponding
  1           Proposed Instructions                    Proposed Instruction(s)
  2   (monopolization—relevant product          Sherman Act—monopolization—
      market)                                   relevant product market
  3
      Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
  4   16: Apple’s Count LXII; CMs’ Count I
  5   (monopolization—existence of
      monopoly power—types of proof)
  6
      Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
  7   17: Apple’s Count LXII; CMs’ Count I      instruction no. 52: Section 2 of the
  8   (monopolization—existence of              Sherman Act—monopolization—
      monopoly power—direct proof)              existence of monopoly power—direct
  9                                             proof
 10
      Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 11   18: Apple’s Count LXII; CMs’ Count I      instruction no. 51: Section 2 of the
 12   (monopolization—existence of              Sherman Act—monopolization—
      monopoly power—indirect proof)            existence of monopoly power—
 13                                             indirect proof
 14
 15   Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 16   19: Apple’s Count LXII; CMs’ Count I      instruction no. 53: Section 2 of the
      (monopolization—willful acquisition or    Sherman Act—monopolization—
 17   maintenance of monopoly power             willful acquisition or maintenance of
      through anticompetitive acts)             monopoly power
 18
 19   Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
      20: CMs’ Counts II-III (Section 1 and     instruction no. 31: Section 1 of the
 20   Cartwright Act—restraint of trade)        Sherman Act and Sections 16720 and
                                                16727 of the Cartwright Act - General
 21   Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
      21: CMs’ Counts II-III (introduction to   instruction no. 37: Section 1 of the
 22   tying)                                    Sherman Act and Section 16720 and
 23                                             16727 of the Cartwright Act—tying
                                                arrangements
 24
      Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 25   22: CMs’ Counts II-III (rationale for     instruction no. 38: Section 1 of the
 26   prohibition of tying arrangements)        Sherman Act and Section 16720 and
                                                16727 of the Cartwright Act—rationale
 27                                             for prohibition of tying arrangements
 28
                                           6    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100651 Page 8 of 23



               Apple & the CMs’                          QC’s Corresponding
  1          Proposed Instructions                      Proposed Instruction(s)
  2   Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
      23: CMs’ Counts II-III (per se unlawful   instruction no. 39: Section 1 of the
  3   tying—elements)                           Sherman Act and Section 16720 and
                                                16727 of the Cartwright Act—unlawful
  4                                             tying
  5
      Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
  6   24: Counts II-III (tying—presence of      instruction no. 40: Section 1 of the
      two products)                             Sherman Act and Section 16720 and
  7                                             16727 of the Cartwright Act—tying
                                                under rule of reason—presence of two
  8                                             products or items
  9
      Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 10   25: CMs Counts II-III (contract—          instruction no. 36: Section 1 of the
      definition, existence, and evidence)      Sherman Act and Section 16720 and
 11                                             16727 of the Cartwright Act—
 12                                             contract—definition, existence, and
                                                evidence
 13
      Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 14   26: CMs Counts II-III (tying—proof of     instruction no. 41: Section 1 of the
 15   conditioning)                             Sherman Act and Section 16720 and
                                                16727 of the Cartwright Act—proof of
 16                                             conditioning
 17   Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
      27: CMs’ Counts II-III (tying—            instruction no. 42: Section 1 of the
 18   existence of market power with respect    Sherman Act and Section 16720 and
 19   to the tying product)                     16727 of the Cartwright Act—
                                                existence of market power with respect
 20                                             to typing product
 21   Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 22   28: CMs’ Counts II-III (tying—business    instruction no. 44: Section 1 of the
      justification defense)                    Sherman Act and Section 16720 and
 23                                             16727 of the Cartwright Act—business
                                                justification defense
 24
 25   Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 26   29: CMs’ Counts II-III (Section 1 and     instruction no. 32: Section 1 of the
      Cartwright Act—restraint of trade—rule    Sherman Act and Section 16720 and
 27   of reason)                                16727 of the Cartwright Act—
                                                general—rule of reason—overview
 28
                                           7    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100652 Page 9 of 23



                 Apple & the CMs’                       QC’s Corresponding
  1            Proposed Instructions                   Proposed Instruction(s)
  2   Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
      30: CMs’ Counts II-III (Section 1 and    instruction no. 33: Section 1 of the
  3   Cartwright Act—restraint of trade—rule   Sherman Act and Section 16720 and
      of reason: proof of competitive harm)    16727 of the Cartwright Act—
  4                                            general—rule of reason—proof of
  5                                            competitive harm

  6   Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
      31: CMs’ Counts II-III (Section 1 and    instruction no. 34: Section 1 of the
  7   Cartwright Act—restraint of trade—rule   Sherman Act and Section 16720 and
      of reason: evidence of competitive       16727 of the Cartwright Act—
  8   benefits)                                general—rule of reason—evidence of
  9                                            competitive benefits
 10   Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
      32: CMs’ Counts II-III (Section 1 and    instruction no. 35: Section 1 of the
 11   Cartwright Act—restraint of trade—rule   Sherman Act and Section 16720 and
 12   of reason: balancing of competitive      16727 of the Cartwright Act—
      effects)                                 general—rule of reason—balancing of
 13                                            competitive effects
 14   Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
 15   33: CMs’ Counts II-III (Section I—
      relation to Cartwright Act)
 16   Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
      34: CMs’ Count III (Cartwright Act       instruction no. 39: Section 1 of the
 17   section 16727—per se tying - elements)   Sherman Act and Section 16720 and
                                               16727 of the Cartwright Act—unlawful
 18                                            tying
 19
      Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
 20   35: CMs’ Count III (Cartwright Act
      section 16727—reference to other
 21   instructions for elements)
 22
      Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
 23   36: Apple’s Count LXII; CMs’ Counts I-
      III (injury—introduction)
 24
 25   Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
      37: CMs’ Counts I-III (injury and        instruction no. 56: Clayton Act Section
 26   causation—CMs)                           4 and the Cartwright Act
                                               Requirements—injury and causation
 27
 28
                                          8    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100653 Page 10 of 23



                 Apple & the CMs’                       QC’s Corresponding
   1           Proposed Instructions                   Proposed Instruction(s)
   2   Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
       38: Apple’s Count LXII (injury and
   3   causation—Apple)
   4   Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
   5   39: Apple’s Count LXII; CMs’ Counts I- instruction no. 57: Clayton Act Section
       III (business or property)             4 requirement—introduction—business
   6                                          property
   7   Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
   8   40: CMs’ Counts I-III (antitrust damages instruction no. 58: antitrust damages—
       —introduction and purpose)               introduction and purpose
   9
       Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
 10    41: CMs’ Counts I-III (antitrust damages instruction no. 59: antitrust damages—
       —basis for calculating damages)          basis for calculating damages
 11
 12    Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
       42: CMs Counts I-III (antitrust       instruction no. 60: antitrust damages—
 13    damages—causation and disaggregation) causation and disaggregation
 14    Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 15    43: CMs’ Counts II-III (antitrust         instruction no. 61: causation and
       damages—damages from tying and            damages—damages for tying
 16    unreasonable restraint of trade)          arrangements
 17    Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
 18    44: CMs’ Count I (antitrust damages—
       damages from monopolization)
 19
       Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 20    45: CMs’ Counts I-III (damages on         instruction no. 64: damages on multiple
       multiple legal theories)                  legal theories
 21
 22    Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
       46: CMs’ Counts I-III (antitrust damages instruction no. 62: causation and
 23    —multiple plaintiffs)                    damages—multiple plaintiffs
 24    Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 25    47: CMs’ Counts I-III (affirmative        instruction no. 71: affirmative
       defense—antitrust mitigation)             defense—antitrust mitigation
 26
       Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
 27    48: Apple’s count LLXIII (violations of
 28    California unfair competition law—
       liability)
                                            9    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100654 Page 11 of 23



                   Apple & the CMs’                      QC’s Corresponding
   1              Proposed Instructions                 Proposed Instruction(s)
   2   Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       49: CMs’ Count IV (violations of
   3   California unfair competition law—
       liability)
   4
   5   Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       50: restitution to Apple
   6
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
   7   51: restitution to CMs
   8
       Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
   9   52: the FRAND commitment                   instruction no. 15: ETSI FRAND
                                                  commitment
 10
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 11    53: apportionment
 12
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 13    54: smallest salable unit
 14    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 15    55: the aggregate royalty burden

 16    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       56: apportioned royalty of the aggregate
 17    royalty burden
 18
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 19    57: comparable agreements
 20    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       58: infringement
 21
 22    Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
       59: invalidity                             instruction no. 3: patents—general—
 23                                               invalidity
 24    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 25    60: unenforceability

 26    Apple & CMs’ proposed instruction no.                      N/A
       61: Intentionally Omitted
 27
 28
                                            10    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100655 Page 12 of 23



                Apple & the CMs’                       QC’s Corresponding
   1          Proposed Instructions                   Proposed Instruction(s)
   2   Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
       62: CMs’ Count V (breach of FRAND
   3   commitments)
   4   Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
   5   63: CMs’ Count VIII (declaratory
       judgment that Qualcomm did not
   6   comply with its obligations)
   7   Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
   8   64: CMs’ Count VII (promissory
       estoppel)
   9
       Apple & CMs’ proposed instruction no.   Qualcomm’s requested closing
 10    65: CMs’ Counterclaim against           instruction no. 27: negligent
       Qualcomm Count X (negligent             misrepresentation
 11    misrepresentation to standard-setting
 12    organizations)

 13    Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
       66: CMs’ Counterclaim against          instruction no. 26: waiver claim
 14    Qualcomm Count IX (waiver of rights to (FRAND)
 15    obtain compensation for certain
       patents—waiver)
 16
       Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
 17    67: Qualcomm’s Count II (declaration
       that CM SULAs do not violate
 18    Qualcomm’s FRAND commitments to
 19    ETSI)
 20    Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
       68: Apple’s affirmative defenses to
 21    Qualcomm’s Count II (declaration that
 22    SULAs do not violate FRAND)

 23    Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
       69: Qualcomm’s Count IV (declaration
 24    that Qualcomm has satisfied and
 25    discharged FRAND commitments to
       ETSI with respect to Apple)
 26
 27
 28
                                          11    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100656 Page 13 of 23



                  Apple & the CMs’                        QC’s Corresponding
   1            Proposed Instructions                    Proposed Instruction(s)
   2   Apple & CMs’ proposed instruction no.          Qualcomm omits this instruction
       70: Apple’s affirmative defenses to
   3   Qualcomm’s Count IV (declaration that
       Qualcomm has satisfied and discharged
   4   FRAND commitments to ETSI with
   5   respect to Apple)

   6   Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
       71: breach of contract—the parties’         instruction no. 5: breach of contract
   7   contract claims                             claims—the parties’ contract claims
   8
       Apple & CMs’ proposed instruction no.          Qualcomm omits this instruction
   9   72: contract interpretation
 10    Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
       73: contract interpretation—meaning of      instruction no. 10: meaning of ordinary
 11    ordinary words                              words (all contracts)
 12
       Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
 13    74: contract interpretation—construction instruction no. 12: construction of a
       of contract as a whole                   contract as a whole (all contracts)
 14
 15    Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
       75: contract interpretation—technical       instruction no. 11: meaning of
 16    words                                       technical words (all contracts)
 17    Apple & CMs’ proposed instruction no. Qualcomm’s requested closing
 18    76: contract interpretation—construction instruction no. 13: construction of
       by conduct                               contract by conduct (all contracts)
 19
       Apple & CMs’ proposed instruction no.          Qualcomm omits this instruction
 20    77: no subjective interpretations
 21    Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
 22    78: breach of contract-essential factual    instruction no. 7: breach of contract—
       elements                                    essential factual elements
 23
       Apple & CMs’ proposed instruction no.       Qualcomm’s requested closing
 24    79: implied covenant of good faith—         instruction no. 16: breach of implied
 25    essential elements                          covenant of good faith—essential
                                                   factual elements (BPCA, FRAND and
 26                                                SULAs)
 27    Apple & CMs’ proposed instruction no.          Qualcomm omits this instruction
 28    80: no contradicting express provision of
       a contract
                                            12     Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100657 Page 14 of 23



                Apple & the CMs’                          QC’s Corresponding
   1           Proposed Instructions                     Proposed Instruction(s)
   2
       Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
   3   81: causation                              instruction no. 19: causation
   4   Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
   5   82: occurrence of agreed condition         instruction no. 14: occurrence of
       subsequent (BPCA)                          agreed condition precedent (BCPA)
   6
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
   7   83: Qualcomm’s Counterclaim VI
   8   (breach of the BPCA) —inducing
       investigation
   9
       Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
 10    84: introduction to contract damages       instruction no. 17: introduction to
                                                  contract damages
 11
 12    Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
       85: breach of contract—obligation to       instruction no. 18: breach of contract—
 13    pay money only                             obligation to pay money only
 14    Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
 15    86: jurors not to consider attorney fees   instruction no. 20: jurors not to
       and court costs                            consider attorney fees and court costs
 16
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 17    87: summary of affirmative defenses for
 18    each of the breach of contract claims

 19    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       88: Apple’s affirmative defenses to
 20    Qualcomm’s Counterclaims VI and VII
       (breach of the BPCA and the implied
 21    covenant of good faith and fair dealing)
 22
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 23    89: Qualcomm’s affirmative defenses to
       Apple’s Counts I-II (alleged breach of
 24    the BPCA)
 25
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 26    90: CMs’ affirmative defenses to
       Qualcomm’s Claim I (alleged breach of
 27    the license agreement)
 28
                                            13    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100658 Page 15 of 23



                  Apple & the CMs’                       QC’s Corresponding
   1            Proposed Instructions                   Proposed Instruction(s)
   2   Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       91: CMs’ affirmative defenses to
   3   Qualcomm’s Claim II (alleged breach of
       the software agreement)
   4
   5   Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       92: Apple’s affirmative defenses to
   6   Qualcomm’s Claim V (alleged breach of
       SOW)
   7
   8   Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       93: introduction to unenforceability
   9   against public policy
 10    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       94: Apple’s Count LXI; CMs’ Count XII
 11    (declaration that SULAs are
 12    unenforceable as against public policy)

 13    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       95: Apple’s Count IV (declaration of
 14    rights under the BCPA—Section 7
 15    unenforceable as against public policy)

 16    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       96: Apple’s Count LX (declaration of
 17    rights under STA assignment agreement)
 18
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 19    97: BPCA
 20    Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
       98: Apple’s Count III (Violation of Cal.
 21    Civ. Code § 1671)
 22
       Apple & CMs’ proposed instruction no.         Qualcomm omits this instruction
 23    99: Apple’s Count IV (declaration
       regarding section 47(b) privilege)
 24
 25    Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
       100: Qualcomm’s Count VIII (unjust         instruction no. 25: unjust enrichment—
 26    enrichment)                                essential factual elements
 27    Apple & CMs’ proposed instruction no.      Qualcomm’s requested closing
 28    101: contract formation—essential          instruction no. 6: contract formation—
       factual elements                           essential factual elements
                                          14       Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100659 Page 16 of 23



                Apple & the CMs’                        QC’s Corresponding
   1           Proposed Instructions                   Proposed Instruction(s)
   2
       Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
   3   102: Apple’s affirmative defenses to
       Qualcomm’s Counterclaim VIII (unjust
   4   enrichment)
   5
       Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
   6   103: Qualcomm’s Count I (tortious        instruction no. 21: tortious
       interference with contract)              interference—essential elements
   7
   8   Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
       104: Apple’s affirmative defenses to
   9   Count I (tortious interference with
       contract)—justification
 10
       Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
 11    105: Apple’s affirmative defenses to
 12    Count I (tortious interference with
       contract)
 13
       Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
 14    106: Qualcomm’s Count I (tortious        instruction no. 22: tortious
 15    interference with contract)—damages      interference—introduction to tort
                                                damages
 16
       Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
 17    107: Qualcomm’s Count I (tortious        instruction no. 23: tortious
 18    interference with contract)—punitive     interference—punitive damages
       damages—bifurcated trial (first phase)
 19
       Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
 20    108: Qualcomm’s Count I (tortious        instruction no. 23: tortious
       interference with contract)—bifurcated   interference—punitive damages
 21    trial (second phase)
 22    Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
       109: restitution to Apple
 23
       Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
 24    110: negative defenses/affirmative
 25    defenses

 26    Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
       111: unenforceable as against public
 27    policy
 28
                                          15    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100660 Page 17 of 23



                 Apple & the CMs’                       QC’s Corresponding
   1           Proposed Instructions                   Proposed Instruction(s)
   2   Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
       112: unconscionability
   3
       Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
   4   113: estoppel
   5
       Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
   6   114: waiver                               instruction no. 66: affirmative
                                                 defense—waiver
   7
   8   Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
       115: unclean hands
   9
       Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 10    116: acquiescence                         instruction no. 69: affirmative
                                                 defense—ratification, agreement,
 11                                              acquiescence or consent
 12
       Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 13    117: ratification                         instruction no. 69: affirmative
                                                 defense—ratification, agreement,
 14                                              acquiescence or consent
 15
       Apple & CMs’ proposed instruction no.     Qualcomm’s requested closing
 16    118: consent                              instruction no. 69: affirmative
                                                 defense—ratification, agreement,
 17                                              acquiescence or consent
 18
       Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
 19    119: section 47(b) privilege
 20    Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
       120: liquidated damages (Cal. Civ. Code
 21    § 1671)
 22
       Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
 23    121: Violation of SSO IPR policy
 24    Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
 25    122: excuse

 26    Apple & CMs’ proposed instruction no.        Qualcomm omits this instruction
       123: laches
 27
 28
                                          16     Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100661 Page 18 of 23



                  Apple & the CMs’                       QC’s Corresponding
   1            Proposed Instructions                   Proposed Instruction(s)
   2   Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
       124: bilateral mistake                   instruction no. 24: affirmative
   3                                            defense—mistake (BCPA)
   4   Apple & CMs’ proposed instruction no.       Qualcomm omits this instruction
   5   125: no double recovery

   6   Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
       126: failure to mitigate                 instruction no. 70: affirmative
   7                                            defense—failure to mitigate (breach of
   8                                            contract and tortious interference)

   9   Apple & CMs’ proposed instruction no.    Qualcomm’s requested closing
       127: statute of limitations              instruction no. 68: affirmative
 10                                             defense—statute of limitations
 11
                     Qualcomm Requested Instructions Without a
 12
                 Corresponding Proposed Instruction by Apple & CMs
 13    Apple & CMs omit this instruction   Qualcomm’s requested closing
 14                                        instruction no. 8: disputed term
                                           (BCPA)
 15
       Apple & CMs omit this instruction        Qualcomm’s requested closing
 16                                             instruction no. 9: meaning of words
 17                                             defined by contract (all contracts)

 18    Apple & CMs omit this instruction        Qualcomm’s requested closing
                                                instruction no. 28: negligent
 19                                             misrepresentation—introduction to tort
                                                damages
 20
 21    Apple & CMs omit this instruction        Qualcomm’s requested closing
                                                instruction no. 30: freedom to set
 22                                             prices
 23    Apple & CMs omit this instruction        Qualcomm’s requested closing
 24                                             instruction no. 43: Section 1 of the
                                                Sherman Act and Section 16720 and
 25                                             16727 of the Cartwright Act—
                                                foreclosure of a substantial volume of
 26                                             commerce with respect to the tied
                                                product
 27
 28
                                           17   Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100662 Page 19 of 23



                Apple & the CMs’                         QC’s Corresponding
   1          Proposed Instructions                     Proposed Instruction(s)
   2   Apple & CMs omit this instruction        Qualcomm’s requested closing
                                                instruction no. 45: Section 1 of the
   3                                            Sherman Act and Sections 16720 and
                                                16727 of the Cartwright Act—
   4                                            exclusivity terms
   5
       Apple & CMs omit this instruction        Qualcomm’s requested closing
   6                                            instruction no. 50: Section 2 of the
                                                Sherman Act—monopolization—
   7                                            relevant product market—supply
                                                substitutability
   8
   9   Apple & CMs omit this instruction        Qualcomm’s requested closing
                                                instruction no. 54: Section 2 of the
 10                                             Sherman Act—unilateral refusal to
                                                deal with competitor
 11
 12    Apple &CMs omit this instruction         Qualcomm’s requested closing
                                                instruction no. 55: Section 2 of the
 13                                             Sherman Act—sham litigation
 14    Apple & CMs omit this instruction        Qualcomm’s requested closing
 15                                             instruction no. 63: causation and
                                                damages—plaintiffs’ participation
 16
       Apple and CMs omit this instruction      Qualcomm’s requested closing
 17                                             instruction no. 67 affirmative
                                                defense—unjust enrichment
 18
 19
 20    Dated: March 1, 2019        Respectfully submitted,
 21
                                   By: /s/Lauren A. Degnan
 22                                    Juanita R. Brooks, SBN 75934, brooks@fr.com
                                       Seth M. Sproul, SBN 217711, sproul@fr.com
 23                                    Fish & Richardson P.C.
                                       12390 El Camino Real
 24                                    San Diego, CA 92130
 25                                    Phone: 858-678-5070 / Fax: 858-678-5099

 26                                       Ruffin B. Cordell, DC Bar No. 445801,
                                          pro hac vice, cordell@fr.com
 27                                       Lauren A. Degnan, DC Bar No. 452421,
 28                                       pro hac vice, degnan@fr.com
                                          Fish & Richardson P.C.
                                             18 Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100663 Page 20 of 23



                                     1000 Maine Avenue, S.W., Suite 1000
   1                                 Washington, D.C. 20024
   2                                 Phone: 202-783-5070 / Fax: 202-783-2331

   3                                 William A. Isaacson, DC Bar No. 414788,
                                     pro hac vice, wisaacson@bsfllp.com
   4                                 Karen L. Dunn, DC Bar No. 1002520,
   5                                 pro hac vice, kdunn@bsfllp.com
                                     Boies Schiller Flexner LLP
   6                                 1401 New York Avenue, N.W.
                                     Washington, DC 20005
   7                                 Phone: 202-237-2727 / Fax: 202-237-6131
   8                             Attorneys for Plaintiff and Counterclaim-Defendant
   9                             Apple Inc.
 10
                                 By: /s/ Jason C. Lo
 11                                 GIBSON DUNN & CRUTCHER, LLP
                                    Theodore J. Boutrous, Jr. (SBN 132099)
 12                                 tboutrous@gibsondunn.com
 13                                 Daniel G. Swanson (SBN 116556)
                                    dswanson@gibsondunn.com
 14                                 Jason C. Lo (SBN 219030)
                                    jlo@gibsondunn.com
 15                                 Jennifer J. Rho (SBN 254312)
 16                                 jrho@gibsondunn.com
                                    Melissa Phan (SBN 266880)
 17                                 mphan@gibsondunn.com
                                    333 South Grand Avenue
 18                                 Los Angeles, CA 90071
                                    Telephone: (213) 229-7000
 19                                 Facsimile: (213) 229-7520
 20
                                     Cynthia E. Richman (Pro Hac Vice)
 21                                  (DC Bar No. 492089)
                                     crichman@gibsondunn.com
 22                                  1010 Connecticut Avenue, N.W.
 23                                  Washington, DC 20036
                                     Telephone: (202) 955-8500
 24                                  Facsimile: (202) 467-0539
 25                              Attorneys for Defendants, Counterclaimants, and
                                 Third-Party Plaintiffs, COMPAL ELECTRONICS,
 26                              INC., FIH MOBILE LTD., HON HAI PRECISION
 27                              INDUSTRY CO., LTD., PEGATRON CORPORATION,
                                 WISTRON CORPORATION
 28
                                        19    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100664 Page 21 of 23



                                     HUGH F. BANGASSER (Pro Hac Vice)
   1                                 hugh.bangasser@klgates.com
   2                                 CHRISTOPHER M. WYANT (Pro Hac Vice)
                                     chris.wyant@klgates.com
   3                                 J. TIMOTHY HOBBS (Pro Hac Vice)
                                     tim.hobbs@klgates.com
   4                                 K&L GATES LLP
   5                                 925 Fourth Avenue, Suite 2900
                                     Seattle, Washington 98104
   6                                 Telephone: +1 206 623 7580
                                     Facsimile: +1 206 370 6371
   7
                                 Attorneys for Defendant, Counterclaimant, and Third-
   8                             Party Plaintiff Wistron Corporation
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                        20    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100665 Page 22 of 23




   1                                FILER’S ATTESTATION
   2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
   3   Policies and Procedures of the United States District Court of the Southern District
   4   of California, I certify that authorization for the filing of this document has been
   5   obtained from each of the other signatories shown above and that all signatories
   6   have authorized placement of their electronic signature on this document.
   7
   8   Dated: March 1, 2019                    /s/Lauren A. Degnan
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               21    Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 886 Filed 03/01/19 PageID.100666 Page 23 of 23




   1                             CERTIFICATE OF SERVICE
             The undersigned hereby certifies that a true and correct copy of the above and
   2
       foregoing document has been served on March 1, 2019 to all counsel of record who
   3
       are deemed to have consented to electronic service via the Court’s CM/ECF system
   4
       per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
   5
       mail, facsimile and/or overnight delivery.
   6
             Executed on March 1, 2019, at Washington, D.C.
   7
   8
                                            /s/Lauren A. Degnan
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             22     Case No. 3:17-CV-00108-GPC-MDD
